Citation Nr: 0835000	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 3, 1995 for the 
grant of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and C.L.V.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which effectuated a Board 
grant of TDIU and assigned an effective date of May 3, 1995.  
The Board twice denied an effective date earlier than May 3, 
1995, for the grant of TDIU by decisions issued in April 2001 
and December 2004.  The veteran appealed the denials, and the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board decisions. In January 2006, the Court 
ordered that the Board readjudicate the claim consistent with 
the January 2006 Joint Motion of the VA General Counsel and 
the veteran (herein "the parties").  In March 2007, the 
Board again denied the veteran's claim.  This decision, 
however, was vacated pursuant to a May 2008 joint motion and 
a June 2008 Court order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the May 2008 joint motion, the parties stressed two 
particular areas of concern with the March 2007 Board 
decision.  

First, the parties referenced a March 1994 discharge summary 
stating that the veteran was "totally disabled secondary to 
service-connected back injury, although [he] does occasional 
paralegal work."  

Second, the parties noted that further clarification was 
needed in regard to a March 1997 VA examination report, in 
which the examiner stated that the veteran was unemployed 
since 1989 secondary to back pain.  The parties indicated 
that clarification was needed regarding whether the examiner 
believed that the veteran first became unemployable due to 
his service-connected disabilities.  Accordingly, the parties 
determined that the Board must return the report to the 
examiner and request a clarification opinion.  Alternatively, 
the parties indicated that a medical opinion based upon a 
review of the veteran's claims file should be sought if the 
original examiner is unavailable.  See Chotta v. Peake, 22 
Vet. App. 80, 86 (2008) (a retrospective medical evaluation 
may be necessary in certain instances).  Given these 
instructions, a remand is required for compliance with the 
Court's order granting the joint motion.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran's claims file should be 
returned to the examiner who conducted the 
March 1997 VA examination.  If that 
examiner is not available, the claims file 
should be furnished to another VA medical 
professional.  Based upon a review of the 
entire claims file, this individual should 
provide an opinion as to the precise time 
frame (preferably a specific date) when 
the veteran was first rendered unable to 
secure or follow a substantially gainful 
occupation due to his service-connected 
disorders.  It should be noted that, as of 
May 3, 1995, the veteran's service-
connected disorders included recurrent low 
back strain (since recharacterized to 
include discogenic disease and left 
sciatica), recurrent neck strain, a 
postoperative right medial meniscectomy, 
residuals of a fracture of the head of the 
right fifth metacarpal, residuals of a 
fracture of the D7 vertebra, and bilateral 
hearing loss.   This opinion should be 
based solely on the veteran's service-
connected disabilities, without any regard 
to his age.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an effective date prior to 
May 3, 1995 for the grant of TDIU should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
 


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

